DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“pressing member” in claim claims 1 and 7.
“buffer member” in claims 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/026560 to Kawaguchi et al (Kawaguchi) (US 2020/0141299 has been used for translation purposes).
Regarding claim 1, Kawaguchi discloses a heat recovery device, comprising: 
a honeycomb structure (fig. 4-2; [72]) comprising an outer peripheral wall (14, fig. 4-2; [72]) having at least one planar outer peripheral surface, and partition walls (132, fig. 4-2; [72]) arranged on an inner side of the outer peripheral wall, the partition walls defining a plurality of cells (131, fig. 4-2; [72]) each extending from a first end face to a second end face to form a flow path for a first fluid; 
a thermoelectric conversion element (21, fig. 4-2; [74])  arranged to face the planar outer peripheral surface of the outer peripheral wall; 
a cylindrical member (32, fig. 4-2; [74]) that circumferentially covers the honeycomb structure in which the thermoelectric conversion element is arranged; 
a casing (41, fig. 4-2; [75]) arranged at an interval so as to form a flow path for a second fluid ([108]-[109]), the casing being arrange on a radially outer side of the cylindrical member (fig. 4-2); 
a pressing member (46, fig. 4-2; [130]) being configured to press the cylindrical member against the thermoelectric conversion element, 
wherein the cylindrical member has one or more slit portions (through which fasteners 46 are employed, fig. 4-1; [130]-[131]).

Regarding claim	2, Kawaguchi discloses the heat recovery device according to claim 1, wherein the slit portions are provided on an outer peripheral surface (fig. 4-2; [130]-[131]), an inner peripheral surface, or both of them of the cylindrical member.

Regarding claim 5, Kawaguchi discloses the heat recovery device according to claim 1, wherein the pressing member is a screw ([130]) inserted from an outer peripheral side (fig. 1-1) of the casing.

Regarding claim 6, Kawaguchi discloses the heat recovery device according to claim 1, further comprising buffer member (31, fig. 4-2; [115]; claim 2), the buffer member being arranged between the cylindrical member and the thermoelectric conversion element and being in contact with an inner peripheral surface of the cylindrical member.

Regarding claim 7, Kawaguchi discloses a heat recovery device, comprising: 
a honeycomb structure (fig. 3-1; [72]) comprising an outer peripheral wall (14, fig. 3-1; [72]) having at least one planar outer peripheral surface, and partition walls (132, fig. 3-1; [72]) arranged on an inner side of the outer peripheral wall, the partition walls defining a plurality of cells (131, fig. 3-1; [72]) each extending from a first end face to a second end face to form a flow path for a first fluid; 
a thermoelectric conversion element (21, fig. 3-1; [74])  arranged to face the planar outer peripheral surface of the outer peripheral wall; 
a cylindrical member (32, fig. 3-1; [74]) that circumferentially covers the honeycomb structure in which the thermoelectric conversion element is arranged; 
a casing (41, fig. 3-1; [75]) arranged at an interval so as to form a flow path for a second fluid ([108]-[109]), the casing being arrange on a radially outer side of the cylindrical member (fig. 3-1); 
a pressing member (44, fig. 3-1; [126]) being configured to press the cylindrical member against the thermoelectric conversion element; and 
a buffer member (31, fig. 3-1; [115]; claim 2) arranged between the cylindrical member and the thermoelectric conversion element, the buffer member being in contact with an inner surface of the cylindrical member (fig. 3-1).

Regarding claim 9, Kawaguchi discloses the heat recovery device according to claim 7, wherein the buffer member has a thermal conductivity of 2.0 W/m-K or more and a heat resistant temperature of 100 °C or more ([117]-[118]; one of ordinary skill in the art would recognize that metals or ceramics with food thermal conductivity would have a thermal conductivity of 2.0 W/m-K or more and a heat resistant temperature of 100 °C or more).

Regarding claim 10, Kawaguchi discloses the heat recovery device according to claim 7, wherein the buffer member is made of a material selected from graphite ([118]), silicone resins, and acrylic resins.

Regarding claim 11, Kawaguchi discloses a heat recovery system, comprising: 
a one-way path for a first fluid (fig. 2-1; first fluid; [72]); 
a circulation path (from 52-54, fig. 2-1; [71]) for a second fluid having a lower temperature than that of the first fluid ([101]); 
the heat recovery device according to claim 1 (see claim 1, above), 
the heat recovery device (21 is in the middle of the two fluid paths; figs. 4-2, 7) being arranged in the middle of the one-way path for the first fluid and the circulation path for the second fluid; and 
a battery (320, fig. 7; [151]) electrically connected to the heat recovery device, the battery storing electricity generated by the heat recovery device.

Regarding claim 12, Kawaguchi discloses the heat recovery system according to claim 11, further comprising at least one heat receiving device (310 a, b, fig. 7; [154]) arranged in the middle of the circulation path for the second fluid, the heat receiving device receiving heat from the second fluid flowing out of the outflow port for the second fluid of the heat recovery device.

Regarding claim 13, Kawaguchi discloses the heat recovery system according to claim 11, wherein the one-way path for the first fluid is an exhaust path from an engine (figs. 2-1, 7), and wherein an exhaust purification device comprising a catalyst (350, fig. 7; [152]) is disposed in the middle of the exhaust path and upstream of the heat recovery device (fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi.
Regarding claim 8, Kawaguchi discloses the heat recovery device according to claim 7, but does not explicitly disclose that the buffer member has a thickness of from 0.5 to 2.0 mm.
However, Kawaguchi discloses a finite space and dimensions where the heat recovery system is installed having a range in diameter for honeycomb structure ([95]), thickness for the tubular member ([107]) and casing ([112]). As such, there is only a finite space available to employ the buffer member. For this reason, the thickness of the buffer member is interpreted to be a result-effective variable.
 Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to have the buffer member with a thickness of from 0.5 to 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05

Allowable Subject Matter
Claims 3-4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,145,812 to An et al.
US 2018/0230884 to Kawaguchi et al.
US 2012/0073276 to Meisner et al.
All references above describe general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746